Citation Nr: 1645263	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  13-32 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an effective date prior to January 8, 2008, for the award of special monthly compensation (SMC) based on the service-connected residuals of detached retina of the left eye, to include loss of vision (left eye disability).

2.  Entitlement to an initial rating in excess of 30 percent for the service-connected left eye disability.

3.  Entitlement to a higher level than 38 U.S.C.A. § 1114(k) of SMC based on the service-connected left eye disability.

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Christopher L. Loiacono, Agent

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran had active military service in the United States Air Force from March 1955 to May 1956 and in the United States Navy from May 1956 to March 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Cleveland, Ohio, and Buffalo, New York.  Jurisdiction of the Veteran's claims file is currently with the RO in New York, New York.

Specifically, in a September 2009 rating decision, the RO in Cleveland, Ohio, granted service connection for a left eye disability, assigned a 30 percent rating, and awarded entitlement to SMC, assigning the level of 38 U.S.C.A. § 1114(k) based on a finding that the Veteran had light perception only in the left eye, effective March 27, 2009.  The Veteran's agent-representative filed a Notice of Disagreement (NOD) as to the initial rating for the service-connected left eye disability, level of SMC assigned, and the effective dates assigned.  In a Statement of Case (SOC) sent in August 2013, the RO granted an earlier effective date of January 8, 2008, for the award of service connection for the left eye disability and the assignment of SMC.  The Veteran thereafter perfected the claims for an initial higher rating, a higher level of SMC, and earlier effective dates.

In an April 2013 rating decision (issued in August 2013), the RO in Buffalo, New York, issued a rating decision granting service connection for dysthymic disorder and assigning an initial 30 percent rating, effective July 21, 2011, and a noncompensable rating as of November 27, 2012. 

In October 2013, the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  In January 2014, the Veteran was advised that his requested Board hearing had been scheduled for February 2014.  Thereafter, later in January 2014, the Veteran's agent-representative indicated that the Veteran waived his right to a Board hearing and requested that his case be decided on the evidence of record.

In April 2014, the Board referred to the AOJ the issue of whether there was clear and unmistakable error (CUE) in a 1957 rating decision, which initially denied service connection for a left eye disability.  At that time, the Board remanded the appeal for further development, to include providing a SOC addressing the Veteran's claim for higher initial ratings for his service-connected dysthymic disorder.  The Board noted that this issue should only be returned to the Board if the Veteran perfected the issue for appeal within the applicable time period.  

While on remand, an August 2015 rating decision increased the rating for the Veteran's persistent depressive disorder (previously rated as a dysthymic disorder) to 70 percent, effective July 21, 2011.  However, as such did not constitute a full grant of the benefit sought on appeal, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In October 2015, the Veteran perfected for appeal the claim for increase for persistent depressive disorder (previously rated as a dysthymic disorder) and requested a Board hearing before a Veterans Law Judge sitting at the RO.  As the Veteran is still awaiting his requested hearing, this issue is not ripe for appeal, and thus, will be addressed in a decision issued at a later date.

In a March 2016 rating decision, the RO found CUE in the March 1957 rating decision that denied service connection for a left eye disability, and thus, granted service connection for a left eye disability effective March 7, 1957.  As March 7, 1957, is the day after separation from service, it represents the earliest possible effective date for service connection for a left eye disability.  As such, the claim for an earlier effective date for a left eye disability was granted in full, and the claim is no longer before the Board.

In October 2016, the AOJ issued a Supplemental Statement of the Case (SSOC) pertaining to the issues listed on the title page.  Later that month, the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO with regard to such issues.  As discussed below, these issues are remanded to allow for the requested hearing.

The Veteran has raised the issue of whether he is unemployable due, in part, to his service-connected disabilities.  The Board takes jurisdiction of the issue of entitlement to a TDIU because it is part and parcel to the issues on appeal.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As discussed above, on October 2016, the AOJ issued SSOC regarding the issues listed on the title page.  Later that month, the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  To date, the Veteran has not been scheduled for such hearing.  Accordingly, remand is needed to afford the Veteran the requested hearing.

Accordingly, the case is REMANDED for the following action:

 (Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Board hearing before a Veterans Law Judge sitting at his local RO.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

